           Case 1:12-cv-12324-MLW Document 525 Filed 03/19/19 Page 1 of 8



                                     UNITED STATES DISTRICT COURT
                                      DISTRICT OF MASSACHUSETTS


 SECURITIES AND EXCHANGE COMMISSION,                     )
                                                         )
                        Plaintiff,                       )
                                                         )     CIVIL ACTION
                   v.                                    )     NO. 12-12324-MLW
                                                         )
 BIOCHEMICS, INC., ET AL.,                               )
                                                         )
                        Defendants.
                                                         )
                                                         )

             ADEC’S RESPONSE TO MARCH 5, 2019 COURT ORDER
        CONCERNING ADEC’S REQUEST FOR ATTORNEYS’ FEES AND COSTS

          ADEC Private Equity Investments, LLC (“ADEC”) responds to the Court’s March 5,

 2019 Order directing that “[c]ounsel for ADEC and Mr. Masiz shall confer and, by March 19,

 2019, report on whether they have reached an agreement to resolve [ADEC’s request for

 attorneys’ fees and costs pursuant to Mass. Gen. Laws ch. 231 § 59H].” (Dkt. 517 at 3(b)

 (emphasis added)).

          While ADEC was hopeful that ADEC and Mr. Masiz could resolve this issue without

 Court intervention, ADEC respectfully reports that ADEC and Mr. Masiz have not reached an

 agreement to resolve ADEC’s request for attorneys’ fees and costs. It bears mentioning,

 however, that ADEC’s three attempts to confer with Attorney Schlichtmann, counsel for Mr.

 Masiz, concerning this issue were essentially unreciprocated. See Addendum A attaching

 relevant correspondence.




DB1/ 102890349.2                                  1
           Case 1:12-cv-12324-MLW Document 525 Filed 03/19/19 Page 2 of 8



 Dated: March 19, 2019                       ADEC PRIVATE EQUITY
                                             INVESTMENTS, LLC,

                                             By its attorneys,


                                             /s/ Elizabeth M. Bresnahan
                                             Jonathan M. Albano, BBO #013850
                                             jonathan.albano@morganlewis.com
                                             P. Sabin Willett, BBO #542519
                                             sabin.willett@morganlewis.com
                                             Elizabeth M. Bresnahan, BBO #672577
                                             elizabeth.bresnahan@morganlewis.com
                                             MORGAN, LEWIS & BOCKIUS LLP
                                             One Federal Street
                                             Boston, MA 02110-1726
                                             +1.617.341.7700

                                             Howard M. Cooper (BBO #543842)
                                             hcooper@toddweld.com
                                             Joseph M. Cacace (BBO #672298)
                                             jcacace@toddweld.com
                                             TODD & WELD LLP
                                             One Federal Street, 27th Floor
                                             Boston, MA 02109
                                             (617) 720-2626




DB1/ 102890349.2                         2
           Case 1:12-cv-12324-MLW Document 525 Filed 03/19/19 Page 3 of 8



                                  CERTIFICATE OF SERVICE

          I, Elizabeth M. Bresnahan, hereby certify that this document filed through the ECF system

 will be sent electronically to the registered participants as identified on the Notice of Electronic

 Filing (NEF) and paper copies will be sent to those indicated as non-registered participants on

 March 19, 2019.

                                                   /s/ Elizabeth M. Bresnahan
                                                   Elizabeth M. Bresnahan




DB1/ 102890349.2                                  3
Case 1:12-cv-12324-MLW Document 525 Filed 03/19/19 Page 4 of 8




                       Addendum A
                  Case 1:12-cv-12324-MLW Document 525 Filed 03/19/19 Page 5 of 8


Bresnahan, Elizabeth M.

From:                               Cooper, Howard <hcooper@toddweld.com>
Sent:                               Friday, March 15, 2019 5:14 PM
To:                                 Bresnahan, Elizabeth M.; Jan Schlichtmann (jan@schlichtmannlaw.com)
Cc:                                 Sternklar, Jeffrey D.; Willett, P. Sabin; Cacace, Joseph
Subject:                            RE: Conference Concerning Fees



[EXTERNAL EMAIL]


Jan -

If you are unable to confer because of your schedule, please email us and tell us your response in terms of payment of
the fees we seek from Judge Wolf.

Thanks and regards,

Howard

From: Bresnahan, Elizabeth M. [mailto:elizabeth.bresnahan@morganlewis.com]
Sent: Friday, March 15, 2019 4:39 PM
To: Jan Schlichtmann (jan@schlichtmannlaw.com)
Cc: Sternklar, Jeffrey D.; Willett, P. Sabin; Cooper, Howard; Cacace, Joseph
Subject: RE: Conference Concerning Fees

Jan,

Following up on my email below about a conference. Can you please let me know your availability Monday for a
discussion?

Thanks,

Elizabeth

Elizabeth M. Bresnahan
Morgan, Lewis & Bockius LLP
One Federal Street | Boston, MA 02110-1726
Direct: +1.617.951.8638 | Main: +1.617.341.7700 | Fax: +1.617.341.7701
elizabeth.bresnahan@morganlewis.com | www.morganlewis.com
Assistant: Patricia J. Beeman | +1.617.951.8378 | patricia.beeman@morganlewis.com


From: Bresnahan, Elizabeth M.
Sent: Thursday, March 14, 2019 5:32 PM
To: Jan Schlichtmann (jan@schlichtmannlaw.com) <jan@schlichtmannlaw.com>
Cc: Sternklar, Jeffrey D. <jeffrey@sternklarlaw.com>; Willett, P. Sabin <sabin.willett@morganlewis.com>; Cooper,
Howard <hcooper@toddweld.com>; 'Cacace, Joseph' <jcacace@toddweld.com>
Subject: Conference Concerning Fees

Jan,

                                                               1
                  Case 1:12-cv-12324-MLW Document 525 Filed 03/19/19 Page 6 of 8

Judge Wolf’s March 5 Order (Dkt. 517) required that counsel for ADEC and Mr. Masiz confer and by March 19, 2019
[Tuesday] report whether they have reached an agreement to resolve ADEC’s request for attorneys’ fees and costs. We
and ADEC’s lawyers from Todd & Weld filed affidavits concerning fees on Tuesday pursuant to Judge Wolf’s order.

Can you please let me know your availability tomorrow and Monday for a conference?

Thanks,

Elizabeth


Elizabeth M. Bresnahan
Morgan, Lewis & Bockius LLP
One Federal Street | Boston, MA 02110-1726
Direct: +1.617.951.8638 | Main: +1.617.341.7700 | Fax: +1.617.341.7701
elizabeth.bresnahan@morganlewis.com | www.morganlewis.com
Assistant: Patricia J. Beeman | +1.617.951.8378 | patricia.beeman@morganlewis.com



DISCLAIMER
This e-mail message is intended only for the personal use
of the recipient(s) named above. This message may be an
attorney-client communication and as such privileged and
confidential and/or it may include attorney work product.
If you are not an intended recipient, you may not review,
copy or distribute this message. If you have received this
communication in error, please notify us immediately by
e-mail and delete the original message.




This e-mail, and any attachments thereto, is intended only for the addressee(s) named herein and may contain legally
privileged and/or confidential information. If you are not the intended recipient, you are hereby notified that any
dissemination, distribution or copying of this e-mail, and any attachments thereto, is strictly prohibited. If you have
received this e-mail in error, please immediately notify me by return e-mail and permanently delete the original and any
copy of this e-mail message and any printout thereof.
To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any U.S. tax
advice contained in this communication (including any attachments) is not intended or written to be used, and cannot be
used, for the purpose of avoiding U.S. tax penalties.




                                                               2
                  Case 1:12-cv-12324-MLW Document 525 Filed 03/19/19 Page 7 of 8


Bresnahan, Elizabeth M.

From:                              Jan Schlichtmann <jan@schlichtmannlaw.com>
Sent:                              Monday, March 18, 2019 9:13 AM
To:                                Bresnahan, Elizabeth M.; Cooper, Howard; Cacace, Joseph; Willett, P. Sabin
Cc:                                Sternklar, Jeffrey D.; Jan Schlichtmann
Subject:                           Re: Conference Concerning Fees



[EXTERNAL EMAIL]
Elizabeth,

Thank you for your email regarding Judge Wolf’s March 5, 2019 Order (Doc. #517).

We will not be agreeing to ADEC’s “request for attorneys’ fees and costs pursuant to Mass. Gen. Laws ch. 231 Section
59H” and will so report to the Court, by March 19, 2019, that ADEC and Mr. Masiz have not “reached an agreement to
resolve this issue”.

Regards,

Jan Schlichtmann, Esq.
PO Box 233
Prides Crossing, MA 01965
O: 978-927-1037
F: 978-232-9668
C: 978-804-2553

From: "elizabeth.bresnahan@morganlewis.com" <elizabeth.bresnahan@morganlewis.com>
Date: Thursday, March 14, 2019 at 5:32 PM
To: Jan Schlichtmann <jan@schlichtmannlaw.com>
Cc: "Sternklar, Jeffrey D." <jeffrey@sternklarlaw.com>, "sabin.willett@morganlewis.com"
<sabin.willett@morganlewis.com>, "hcooper@toddweld.com" <hcooper@toddweld.com>,
"jcacace@toddweld.com" <jcacace@toddweld.com>
Subject: Conference Concerning Fees

Jan,

Judge Wolf’s March 5 Order (Dkt. 517) required that counsel for ADEC and Mr. Masiz confer and by March 19, 2019
[Tuesday] report whether they have reached an agreement to resolve ADEC’s request for attorneys’ fees and costs. We
and ADEC’s lawyers from Todd & Weld filed affidavits concerning fees on Tuesday pursuant to Judge Wolf’s order.

Can you please let me know your availability tomorrow and Monday for a conference?

Thanks,

Elizabeth


Elizabeth M. Bresnahan
Morgan, Lewis & Bockius LLP
One Federal Street | Boston, MA 02110-1726
                                                             1
                  Case 1:12-cv-12324-MLW Document 525 Filed 03/19/19 Page 8 of 8
Direct: +1.617.951.8638 | Main: +1.617.341.7700 | Fax: +1.617.341.7701
elizabeth.bresnahan@morganlewis.com | www.morganlewis.com
Assistant: Patricia J. Beeman | +1.617.951.8378 | patricia.beeman@morganlewis.com



DISCLAIMER
This e-mail message is intended only for the personal use
of the recipient(s) named above. This message may be an
attorney-client communication and as such privileged and
confidential and/or it may include attorney work product.
If you are not an intended recipient, you may not review,
copy or distribute this message. If you have received this
communication in error, please notify us immediately by
e-mail and delete the original message.




                                                               2
